DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection necessitated by Amendment.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (US 2002/0163106) in view of Ishizaka (JP 2004-330676A) and further in view of Yamaguchi (US 6,033,501).
	Regarding Claim 1, Hendry discloses an injection molding apparatus (abstract), comprising: 
	a mold, having a mold cavity (Fig. 1 abstract; paragraph [0031] mold cavity – 42); 
	an injection device, adapted to inject a material into the mold cavity (so that the material is formed into a forming article (paragraphs [0031] [0042]…screw ram – 30 is used to force the molten plastic material – 40 in the injection molding machine – 12 through the nozzle – 14…into the mold cavity – 42…; …when the plastic material – 40 is injected into the mold cavity – 42 to form the plastic part…); 
	a porous structure, disposed on an inner surface of the mold cavity (Fig. 1 paragraph [0039] …metal porous member – 74 at the cavity end…), corresponding to a non-appearance surface of the forming article (Fig. 1 paragraph [0041] …gas is injected into the cavity along one surface (the “backside”) of the plastic material…); and 
	a gas-driven unit, connected to the mold  (Fig. 1 paragraph [0067] gas injector devices are symmetrically disposed in the mold and connected to gas sources – 80…)and adapted to drive a gas to flow into (Fig. 5 paragraph [0040] …porous member – 74 allows gas to flow through it from the passageway – 78 into the mold cavity – 42 forming the gas layer – 64 between the mold cavity and one side of the molded part – 62… see also claim 20) or flow out of the mold cavity through the porous structure (paragraph [0068] …Gas can be vented back through the gas injector devices….).
	
However, Hendry does not disclose that the mold cavity comprises a first forming space and a second forming space nor that that the inner surface of the mold cavity has a concave portion nor that there is a convex rib of the forming article adapted to be formed inside the concave portion  nor that the porous structure surrounds the concave portion. 
	Ishizaka discloses an injection molding apparatus (abstract) whereby a thermoplastic resin is injected into a mold cavity formed between a movable and a cavity side mold half (Fig. 2 paragraph [0020] thermoplastic resin – 8 is injected into the cavity – 3 from the gate – 4 of the injection mechanism…) with a gas suppled from a gas feed means through a fine communication hole of a piece made of a porous metal under pressure (Fig. 1 paragraph [0017] ...the piece – 6 is made of an air-permeable metal…breathable metal is a metal having a fine communication hole through which a gas such as air or nitrogen gas can be easily passed…)
	Moreover, this mold cavity comprises a first forming space (Fig. 1 paragraphs [0011] [0016]…a recessed part is provided on at least one inner wall surface of a cavity…; …recess – 5 is provided so as to penetrate the movable mold plate – 2a…) and a second forming space (Fig. 1a paragraph [0015] …a cavity – 3 is formed between the molds 1,2…)  width of the first forming space in a thickness direction of the forming article is greater than a width of the second forming space in the thickness direction of the forming article (Figs. 2b, 3 paragraph [0021] ….the thermoplastic resin – 8 in the   portion – 5 has a large thickness and a large amount of resin….), and the porous structure corresponds to the first forming space (paragraphs [0011] [0013] [0018] the bottom of the recess is one surface of a piece made of a breathable metal inserted into the recess…; bottom surface of the recessed portion is made of an air-permeable metal…; , only the piece – 6 which becomes the bottom of the recess – 5 out of the inner wall surfaces – 1a and 2c of the cavity is made of a breathable metal, and all other portions are made of a non-air-permeable metal.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hendry with Ishikawa whereby a mold cavity with a gas-driven unit connected to it and adapted to drive gas to flow into or flow out of it through a porous structure would also comprise a first forming space and a second forming space with the width of the first forming space greater than the width of the second forming space in a thickness direction of the forming article, and the porous structure corresponding to the first forming space.
	This would be advantageous because where the porous structure corresponds to this first forming space having a width greater in the thickness direction of the forming article, the direction where the top surface portion is depressed and the direction in which the gas is ejected to pressurize the thermoplastic resin are opposite to each other causing the shrinkage and contraction, which normally occurs, to be suppressed by the gas pressure and defects such as sink marks are no longer allowed to be generated (paragraph [0021]). 
	Moreover, Ishikawa further discloses that the inner surface of the mold cavity has
a concave portion, the first forming space comprises the concave portion (Figs 3, 5-
prior art paragraphs [0003] [0016] concave portion 13- is formed in a cavity – 12 into
which a resin – 11 is injected…;, …cavity – 3 is formed in a shape corresponding to a
desired product shape, and a concave portion – 5 is provided…) and a convex rib of the
forming article is adapted to be formed inside the concave portion (Figs. 2, 3 paragraph
[0016] …concave portion – 5 is provided at a portion corresponding to a convex portion
such as a boss or a rib of a desired product among the cavity inner wall surfaces – 1a
and 2c constituting the cavity – 3…) 
	The features of a concave portion of a cavity and a convex portion formed by
solidifying the resin intruded into the concave portion are advantageous because these
features prevent defects occurring from uneven cooling and since a larger amount of
resin is filled in a convex portion such as a boss or a rib than in other portions, the
amount of heat storage is larger than that of other portions, and thus, when the resin is
cooled in the process of injection molding, solidification is delayed from other portions
	For this reason, a projecting part such as a boss or a rib is provided (paragraph
[0004]).
	However, neither Hendry or Ishikawa disclose that the porous structure surrounds the concave portion.
            Yamaguchi teaches a process whereby a porous structure surrounds a concave portion (cavity) whereby an upper and lower mold forms a cavity in between and which are both gas-permeable (Fig. 1 abstract Col. 12 ll 14-16 upper mold – 7, bottom mold – 6 and part of mold frame – 5 are having …gas-permeability). This could also include metal wire netting, porous metal sintering etc. (Col. 16 ll. 43-45).
             It would have obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have 
combined Hendry and Ishikawa with Yamaguchi whereby a mold cavity with a gas-driven unit connected to it and adapted to drive gas to flow into or flow out of it through a porous structure would further consider a configuration whereby the inner surface of the mold cavity has a concave portion with a convex rib formed inside, such that it would also comprise that the porous structure surrounds the concave portion.
	This would be advantageous because the gas penetration becomes more uniform  relative  to the density of the material where one area may be more gas-permeable than another area, (Col. 16 ll. 10-20), which can be controlled by adjusting the distribution density and/or hole sizes within the molds themselves along with the conventional uniform gas-permeable molds (Col. 15 ll. 21-27).Regarding Claim 4, the combination of Hendry, Ishikawa and Yamaguchi disclose all the limitations of Claim 1and Ishikawa further discloses that the porous structure is adjacent to the concave portion (paragraph [0012]…gas is ejected through a bottom surface of a concave portion made of a breathable metal….).

Regarding Claim 5, the combination of Hendry, Ishikawa and Yamaguchi disclose all the limitations of Claim 1 and Hendry further discloses that the porous structure is gas-permeable metal (Fig. 1 paragraphs [0039] [0040] …gas channel or conduit – 78 which transports gas from a gas supply – 80 external to the mold to and through the porous member – 74…;…metal porous member – 74 can be made of any porous metal material…).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712